Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
DETAILED ACTION
This office action is in response to application filed on July 14, 2021. Claims 1-19 are currently pending in the application.

Continuity Information
This application is a continuation of and claims the benefit of U.S. Application No. 16/838,736, filed on April 4, 2020 (now U.S. Patent No. 11,170,636), which application claims the benefit of and is a continuation of U.S. Application No. 16/199,463, filed on November 26, 2018 (now U.S. Patent No. 10,937,306), which application claims the benefit of and is a continuation of U.S Application No. 15/900,342 filed on February 20, 2018 (now U.S. Patent No. 10,922,958), which application claims the benefit of and is a continuation of U.S Application No.15/789,547, filed on October 20, 2017 (now U.S. Patent No. 10,325,486), which application claims the benefit of and is a continuation of U.S Application No.15/259,847, filed on September 8, 2016 (now U.S. Patent No. 9,842,492), which application claims the benefit of and is a continuation of U.S Application No.14/136,023, filed on December 20, 2013 (now U.S. Patent No. 9,449,500), which application claims the benefit of and is a 

Information Disclosure Statement
The Information Disclosure Statements (IDSs) submitted on 08/30/2021 and 01/06/2022 are in compliance with the provisions of 37 CFR 1.97 and have been considered.

Drawings
The replacement drawings filed on 08/30/2021 are acknowledged and are acceptable.

Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
	
	Claims 1-10 and 12-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Negron et al. (U.S Publication No. 2009/0239587; hereinafter “Negron”) in view of Chardon et al. (U.S Publication No. 2012/0249890; hereinafter “Chardon”).

As per claim 1, Negron discloses a system (fig. 1; para. [0015]: a system includes an appliance command relay device 100 which receives control request transmissions 120 from a GUI application 130 loaded on a smartphone device 102) for controlling a media device (fig. 1; para. [0015]: the command relay device decodes the received control request transmission, ascertains from it a target appliance, for example TV 108, set top box 106, or AV receiver 104, and issues a control command 122), the system comprising 
a plurality of transmitters (fig. 2: the command relay device 100 include transmission circuit(s) 208 for transmission of operating commands to appliances (e.g., IR and/or RF));
one or more processors (fig. 2: the command relay device 100 includes a processor 200); and
one or more memory devices (fig. 2: ROM memory 204, a RAM memory 202, a non-volatile read/write memory 206) that store program code configured to be executed by the one or more processors (para. [0017]-[0018]), the program code comprising:
a communication protocol identifier configured to determine a plurality of communication protocols suitable for communication with the media device (para. [0015], [0018]-[0020] & [0062]-[0063]: the command relay device 100 identify the appropriate appliance code data elements within a preprogrammed library of appliance code data to transmit control commands 122 in a form recognizable by the target appliance, for example an IR or RF signal of the format used by the target appliance's remote control device); and
a protocol selector configured to: select at least a first communication protocol or a second communication protocol from the plurality of communication protocols, the first communication protocol or the second communication protocol being selected to transmit a first control signal and a second control signal, respectively, to the media device using a first one of the plurality of transmitters or a second one of the plurality of transmitters, respectively (e.g. para. [0015], [0018]-[0020] & [0062]-[0063]: the command relay device selects a communication method, for example the IR or RF, that is used by the remote control that is used by the media device).
Negron does not explicitly disclose wherein the first control signal is intended to control a first operational function of the media device and the second control signal is intended to control a second operational function of the media device different than the first operational function.
However, Chardon in the same field of remote-control systems (para. [0001]) discloses: wherein the first control signal is intended to control a first operational function of the media device and the second control signal is intended to control a second operational function of the media device different than the first operational function (e.g. para. [0066] & [0088]: the remote-control engine tracks the states of the HDMI appliances and may select and transmit a first control signal (e.g. via IR communication, RF communication, or other CEC command codes) to control a first operational function [e.g. power on/off] of the HDMI appliance/media device and may select and transmit a second control signal (e.g. via IR communication, RF communication, or other CEC command codes) to control a second operational function [e.g. volume or sound control] of the HDMI appliance/media device different than the first operational function).
Therefore, it would have been obvious to someone of ordinary skill in the art at the time of the claimed invention to implement in the system of Negron the known technique of transmitting the first control signal intended to control a first operational function of the media device and the second control signal intended to control a second operational function of the media device different than the first operational function, as taught by Chardon, so that different communication protocols/control signals may be utilized to control one or more functional operations of the media device.

As per claim 2, claim 1 is incorporated and Negron in view of Chardon discloses: wherein communication protocol identifier is configured to determine the plurality of communication protocols suitable for communication with the media device based, at least in part, on a type, brand, make, or model of the media device (Negron, para. [0020], [0061]-[0062] & [0069]: For selecting a set of appliance code data to be associated with an appliance to be controlled, data may be provided to the command relay device 100 that serves to identify an intended target appliance by its type and command protocol).

As per claim 3, claim 1 is incorporated and Negron in view of Chardon discloses: wherein the protocol selector is configured to select at least one of the first or second communication protocols based, at least in part, on a functional operation of the media device to be controlled (e.g. see Negron, para. [0062]; Chardon, para. [0063]-[0065]: the power on/off state of an HDMI appliance is determined based on the command codes transmitted from the multi-media gateway to the HDMI appliance. If the remote-control engine determines that an HDMI appliance is not in an intended state [e.g., powered off when the power is supposed to be on, or not in the correct input, e.g., HDMI 1 input instead of the intended HDMI 2 input] after the CEC command codes are transmitted to the HDMI appliance, then the remote-control engine is configured to determine a set of IR command codes to transmit to the HDMI appliance to place the HDMI appliance in the intended states [e.g., power on and input set to HDMI 2]; also para. [0066]: in addition to the power on/off state, the remote-control engine may track other states of the HDMI appliances such as the channel state, the volume state, the surround sound state, the output state (e.g., the audio output state), etc.).

As per claim 4, claim 1 is incorporated and Negron in view of Chardon discloses: wherein the protocol selector is configured to select at least one of the first or second communication protocols based, at least in part, on a command receiving priority associated with the media device (Negron, e.g. para. [0015] & [0019]-[0020]: “…the command relay device decodes the received control request transmission, ascertains from it a target appliance, for example TV 108, set top box 106, or AV receiver 104, and issues a control command 122 in a form recognizable by that appliance, for example an IR or RF signal of the format used by that appliance's remote control device”).

As per claim 5, claim 1 is incorporated and Negron in view of Chardon discloses: wherein the protocol selector is configured to select at least one of the first or second communication protocols based, at least in part, on a parameter associated with a transmission channel to be utilized by at least a one of the plurality of transmitters (Chardon, e.g. para. [0043]).

As per claim 6, claim 1 is incorporated and Negron in view of Chardon discloses: wherein the protocol selector is configured to select at least one of the first or second communication protocols based, at least in part, on a user preference (Chardon, e.g. para. [0046]: the multi-media gateway may be configured by supplying sets of command codes to the multi-media gateway for the appliances that are in entertainment system 100, by setting up user preferences, establishing user tracking preferences, etc.).

As per claim 7, claim 1 is incorporated and Negron in view of Chardon discloses: wherein the plurality of communication protocols includes at least one of: an infrared (IR) protocol; a radio-frequency (RF) protocol, an Internet Protocol (IP), or a High-Definition Multimedia Interface (HDMI-CEC) protocol (Negron, para. [0017] & [0063]; also see Chardon, para. [0039]-[0040]).

As per claim 8, Negron discloses a method of controlling a media device (fig. 1; para. [0004] & [0015]: system and method for enabling control of consumer electronic appliances), the method comprising: 
receiving a request to control a functional operation of the media device (para. [0015] & [0019]-[0020]: an appliance command relay device 100 receives control request transmissions 120 from a GUI application 130 loaded on a smartphone device 102),
determining a plurality of communication protocols suitable for communication with the media device (para. [0015], [0018]-[0020] & [0062]-[0063]: the command relay device 100 identify the appropriate appliance code data elements within a preprogrammed library of appliance code data to transmit control commands 122 in a form recognizable by the target appliance, for example an IR or RF signal of the format used by the target appliance's remote control device);
selecting a first communication protocol from among the plurality of communication protocols to transmit a first control signal; and transmitting the first control signal to the media device using the first communication protocol (para. [0015], [0019] & [0063]: in response to the requested command, the command relay device selects a communication method, for example the IR or RF, as appropriate for the intended media device).
Negron does not explicitly disclose selecting a first communication protocol from among the plurality of communication protocols to transmit a first control signal corresponding to the request based upon the functional operation of the media device to be controlled.
However, Chardon in the same field of remote-control systems (para. [0001]) discloses: selecting a first communication protocol from among the plurality of communication protocols to transmit a first control signal corresponding to the request based upon the functional operation of the media device to be controlled (e.g. para. [0066] & [0088]: the remote-control engine tracks the states of the HDMI appliances and may select a first communication protocol from among the plurality of communication protocols (e.g. IR communication, RF communication, or other CEC command codes) to transmit a first control signal based upon the functional operation [e.g. power on/off] of the media device/HDMI appliance to be controlled).
Therefore, it would have been obvious to someone of ordinary skill in the art at the time of the claimed invention to implement in the method of Negron the known technique of selecting a first communication protocol from among the plurality of communication protocols to transmit a first control signal corresponding to the request based upon the functional operation of the media device to be controlled, as taught by Chardon, so that an appropriate communication protocol/control signal may be selected to control the functional operation of the media device.

As per claim 9, claim 8 is incorporated and Negron in view of Chardon discloses: wherein the determining comprises determining the plurality of communication protocols suitable for communication with the media device based, at least in part, on a type, brand, make, or model of the media device (Negron, para. [0020], [0061]-[0062] & [0069]: For selecting a set of appliance code data to be associated with an appliance to be controlled, data may be provided to the command relay device 100 that serves to identify an intended target appliance by its type and command protocol).

As per claim 10, claim 8 is incorporated and Negron in view of Chardon discloses: wherein the selecting comprises further selecting the first communication protocol based, at least in part, on a parameter associated with a communication channel that is associated with each of the plurality of communication protocols (Chardon, e.g. para. [0043]).

As per claim 12, claim 8 is incorporated and Negron in view of Chardon discloses: wherein the selecting comprises further selecting the first communication protocol based, at least in part, on a transmission speed associated with each of the plurality of communication protocols (Chardon, e.g. para. [0088]: bi-directional and two-way wired and wireless protocols (e.g., IP, RF, such as BT, etc.) over a standard medium or an open medium).

As per claim 13, claim 8 is incorporated and Negron in view of Chardon discloses: wherein the selecting comprises selecting the first communication protocol based, at least in part, on a user preference (Chardon, e.g. para. [0046]: the multi-media gateway may be configured by supplying sets of command codes to the multi-media gateway for the appliances that are in entertainment system 100, by setting up user preferences, establishing user tracking preferences, etc.).

As per claim 14, claim 8 is incorporated and Negron in view of Chardon discloses: wherein the plurality of communication protocols includes at least one of: an infrared (IR) protocol, a radio-frequency (RF) protocol; an Internet Protocol (IP); or a High-Definition Multimedia Interface (HDMI-CEC) protocol (Negron, para. [0017] & [0063]; also see Chardon, e.g. para. [0039]-[0040]).

As per claim 15, claim 8 is incorporated and Negron in view of Chardon further discloses: determining that the media device did not react to the first control signal, and in response to determining that the media device did not react to the first control signal, selecting a second communication protocol from among the plurality of communication protocols to transmit a second control signal corresponding to the request, and transmitting the second control signal to the media device using the second communication protocol (Chardon, e.g. para. [0058]: the remote-control engine on the remote-control system of the multi-media gateway is configured to transmit a CEC command code to an HDMI appliance via an HDMI cable. If the remote-control engine does not receive the response from the HDMI appliance, the remote-control engine is configured to assume that the HDMI appliance did not receive the CEC command code or did not properly execute the CEC command code [i.e., did not react to the first control signal]. The remote-control engine will then determine an IR command code to send to the HDMI appliance that directs the HDMI appliance to perform the same set of functions as the CEC command code. Next, the multi-media gateway operating the remote-control engine will transmit the IR command code to the HDMI appliance).

As per claim 16, claim 8 is incorporated and Negron in view of Chardon further discloses: transmitting a second control signal to the media device using a second communication protocol that is different than the first communication protocol (Chardon, para. [0058]: e.g., an IR command code [i.e., a second communication protocol] that is different from the CEC command code [i.e., the first communication protocol]).

 System claims 17-19 are rejected for the same reasons as corresponding method claims 8 and 10 above for having similar limitations and being similar in scope.

	Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Negron in view of Chardon, and further in view of Noda et al. (U.S Patent No. 6,968,399; hereinafter “Noda”).

As per claim 11, claim 8 is incorporated and Negron in view of Chardon does not explicitly disclose: wherein the selecting comprises further selecting the first communication protocol based, at least in part, on priority set for each of the plurality of communication protocols at the media device.
However, in the same field of communications method and system, Noda discloses: wherein the selecting comprises further selecting the first communication protocol based, at least in part, on priority set for each of the plurality of communication protocols at the media device (e.g. see col. 7, line 60 to col. 8, line 20; and col. 19, lines 25-65),
Therefore, it would have been obvious to someone of ordinary skill in the art at the time of the claimed invention to implement in the method of Negron in view of Chardon the known technique of selecting the first communication protocol based, at least in part, on priority set for each of the plurality of communication protocols at the media device, as taught by Noda, so that when the media device supports a plurality of protocols, by stating the order of priority thereof, the optimal protocol can be used to perform communication (Noda, col. 8, lines 18-20).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 Claims 1-19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims of U.S. Patent Numbers: 10,937,308, 9,215,394, 9,219,874, 9,307,178, 9,693,006, and 9,716,853. Although the conflicting claims are not identical, they are not patentably distinct from each other because they recite the same invention using the same means with little additional change to the claim language. Patent claims are narrower and thus teach all the limitations of instant claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN AZIZ whose telephone number is (571) 270-7536, (Fax: 571-270-8536). The examiner can normally be reached Monday - Friday (9am - 6pm Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADNAN AZIZ/Primary Examiner, Art Unit 2687                                                                                                                                                                                                        adnan.aziz@uspto.gov